Citation Nr: 1619442	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as sensorineural hearing loss, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  There is no such evidence here.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Generally, once VA determines that a Veteran has a disease or injury that was incurred or aggravated in service, service connection can be granted without regard to severity.  However, hearing loss is an exception.  A minimum degree of hearing loss is a prerequisite for entitlement to service connection.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  A change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385.  Additionally, 38 C.F.R. § 3.385 applies before a service connection determination is made.  If the Veteran's hearing loss does not meet the standard set forth under 38 C.F.R. § 3.385, service connection must be denied as current disability is not shown.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

The Veteran has been diagnosed with sensorineural hearing loss.  The Veteran has undergone both a VA and a private audiogram during the appeal period and both of them show that his right and left ear hearing loss meet the thresholds set forth in 38 C.F.R. § 3.385 (2015).  

In February 2010, the Veteran underwent a private audiogram.  The private record is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board has interpreted the graphical representation contained in the audiogram into numerical results.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Puretone thresholds in both ears, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
50
65
LEFT
10
25
40
45
45

Word recognition was 92 percent in the right ear, and 100 percent in the left ear.  However, the audiogram report did not state that the Maryland CNC Test was used, which is required by VA regulation.  38 C.F.R. § 3.385 (2015).  The puretone threshold at 2000 Hertz was 40 decibels for the left ear.  Additionally, three auditory thresholds were greater than 26 decibels for the left ear. The puretone threshold at 2000 Hertz was 40 decibels for the right ear.  Additionally, three auditory thresholds were greater than 26 decibels for the right ear.   Therefore, the February 2010 audiogram report shows that the Veteran's right and left ear hearing loss meet the regulatory threshold to be considered a disability for VA purposes during the appeal period.  38 C.F.R. § 3.385 (2015).  No opinion was provided as to the etiology of hearing loss.

At a March 2011 VA examination, the puretone thresholds in both ears, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
60
LEFT
15
20
25
40
50

Word recognition using the Maryland CNC Test was 92 percent in his right ear, and 98 percent in his left ear.  The puretone threshold at 3000 Hertz was 40 decibels for the left ear.  The puretone threshold at 3000 Hertz was 50 decibels for the right ear.  Additionally, three auditory thresholds were greater than 26 decibels for the right ear.  Therefore, the March 2011 VA examination shows that the Veteran's right and left ear hearing loss meet the regulatory threshold to be considered a disability for VA purposes during the appeal period.  38 C.F.R. § 3.385 (2015).  

Therefore, the Veteran is considered to have a current disability for the purposes of establishing service connection for bilateral hearing loss.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In a March 2010 claim the Veteran has asserted that he has had gradual bilateral hearing loss ever since service.  Sensorineural hearing loss is a chronic condition.  38 C.F.R. § 3.309(a).  As the Veteran has experienced symptoms continuously since service, the theory of continuity of symptomatology applies.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the June 2011 notice of disagreement, the Veteran stated that his in service weapons training was conducted without the use of any hearing protection devices; that he fired weapons right handed with his right ear immediately adjacent to the weapon discharge; that other than service, he had never fired a weapon of any sort nor had he been exposed to high decibel noise; that his entire professional career of 35 years was spent in an office environment; that he was not exposed to loud noise in recreational activities; that he did not play any musical instrument; that his post-retirement employment had been as a substitute teacher and baseball coach; and that there was no family medical history relating to hearing loss.  

In an April 2010 statement, the Veteran added that he had struggled with hearing comprehension in the intervening years since service, but was uncomfortable with the thought of wearing hearing aids until he realized his vanity was detracting from his overall quality of life; and that his wife's urging led him to get a hearing test.

The Veteran's military personnel records support his assertions.  The service separation form shows that the Veteran achieved Expert status with the M-14 and M-16 during service.

The Veteran is competent to state that he has experienced a decrease in hearing acuity as that comes to him through his senses.  There is nothing in the record to show that his assertions that his hearing loss has been present ever since service and that he has experienced a continuity of symptoms since that time are not credible.  The record shows that his left and right ear hearing loss met the regulatory threshold to be considered a disability for VA purposes in February 2010 and March 2011.  38 C.F.R. § 3.385 (2015).  The Board finds that the Veteran's lay assertion is probative.  In the absence of probative negative evidence, the preponderance of the evidence is in favor of the Veteran's claim, and service connection for bilateral hearing loss based upon continuity of symptomatology is warranted.  

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he has bilateral hearing loss disability that has a continuity of symptomatology since service.  Thus, the Board finds that hearing loss is related service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


